Case 2:20-cv-04803-GW-AS Document 112-11 Filed 09/08/20 Page 1of3 Page ID #:375

EXHIBIT J
Case 2:20-cv-04803-GW-AS Document 112-11 Filed 09/08/20 Page 2 of3 Page ID #:376

From: Ken Conour

To: Chris Cantrell

Cc: Anita Modak-Truran; Josh Wes; Mollie Benedict
Subject: RE: Dr. Elliott Compensation

Date: Thursday, August 06, 2020 1:58:00 PM

Attachments: image001.pnq

 

Chris:

We haven't received a response to the below email. Please let us know what availability you have in
the next few days to meet and confer on this issue. If we do not hear from you, we will have to
proceed with a motion to obtain resolution of this issues.

Thanks.

Ken

From: Ken Conour

Sent: Monday, July 27, 2020 2:21 PM

To: Chris Cantrell

Cc: Anita Modak-Truran ; Josh Wes ; Mollie Benedict

Subject: Dr. Elliott Compensation

Chris:

We write on the issue of Dr. Elliott’s compensation records. It has now been more than six
months since the MDL Order was entered and you have not produced any responsive
information. You have insisted the production be limited to an affidavit of Dr. Elliott, although
Defendants’ motion sought compensation records and the Order granting our motion was not
so limited. You have also demanded that any information provided be used only in three
matters (Batson, Parks, and Westerfield), even though Judge Eifert was clear at the hearing
that her ruling applied in those and other MDL cases involving Dr. Elliot, such as Ferrer and
Mallo. You have also demanded that Defendants provide a reciprocal production of
information from Dr. Grier although you never sought or obtained an order on that issue. Your
failure to produce the required information and your proposed conditions are in violation of
the letter and spirit of Judge Eifert’s order and the purposes of the MDL.

Defendants propose the following resolution. If you are not in agreement with this proposal,
we would like to have a telephonic meet and confer this week. If we are unable to resolve this
matter informally, Defendants will bring a motion to enforce Judge Eifert’s order. The motion
will inform the court that you have failed to provide any information responsive to that Order,
and you are insisting on conditions contrary to the Order. We will also seek attorneys’ fees
incurred in having to bring this motion.

Proposal

Plaintiff will produce a list of all cases where Dr. Elliott has issued a report, testified at
deposition and/or testified at trial for the past 5 years in pelvic mesh case. The list shall
include the name of the plaintiff's firm and the year. You will produce all of Dr. Elliott’s
invoices for any pelvic mesh cases for the past 5 years. To the extent this documentation does
not exist for any specific matters, Plaintiffs will provide an affidavit from Dr Elliott’s
accountant(s), identifying the doctor’s compensation for each matter where complete
invoices were not produced. Defendants may use this information in any matter in which Dr.
Case 2:20-cv-04803-GW-AS Document 112-11 Filed 09/08/20 Page 3 o0f3 Page ID #:377

Elliot is disclosed as an expert, subject to Plaintiff's evidentiary objections to use at trial or in
hearings. The production will be made on or before August 14, 2021.

Defendants will produce similar information for Dr. Grier within two weeks of Plaintiff's
production.

We look forward to hearing from you.

Ken

Kenneth P. Conour

Butler Snow LLP

D: (615) 651-6715 | C: (510) 915-1223 | F: (615) 651-6701
150 3rd Avenue South, Suite 1600, Nashville, TN 37201
Kenneth,Conour@butlersnow.com| vCard | Bio

Lwitter | Linkedin | Facebook | YouTube
